Citation Nr: 1227095	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-23 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT APPELLANT'S HEARING ON APPEAL

Appellant, Son, and Daughter


WITNESSES AT VETERAN'S HEARING ON APPEAL

Veteran and Attendant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1967, and from May 1969 to June 1974.  The appellant is the Veteran's estranged spouse, and is legally separated from the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  The Veteran has relocated to the Philippines, and his claims file is now in the jurisdiction of the VA Regional Office in Manila, the Republic of the Philippines.

A claim for an apportionment is a simultaneously contested claim and is subject to special procedural regulations.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2011).  The appellant is represented by the Oregon Department of Veterans' Affairs.  The Veteran is represented by the Veterans of Foreign Wars of the United States.  The Veteran was afforded a hearing before the undersigned in April 2012, and the appellant was afforded a hearing before the undersigned in June 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant and the Veteran are legally married and have not resided together since October 2007.

2.  In August 2008 and December 2009, the Circuit Court of the State of Oregon for Josephine County ordered that the Veteran was required to pay the appellant $2,000.00 per month in spousal support.

3.  There is no evidence of record that the Veteran has ever paid any portion of the $2,000.00 monthly spousal support which was ordered by the Court in August 2008 and December 2009.

4.  The Veteran is not reasonably discharging his responsibility for his spouse's support.

5.  The appellant is suffering from financial hardship.

5.  An apportionment of 25 percent of the Veteran's VA disability compensation benefits would not result in undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for a special apportionment of 25 percent of the Veteran's VA disability compensation benefits for the support of the appellant have been met.  38 U.S.C.A. §§ 1115, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a benefit provided under 38 U.S.C. Chapter 53.  The statutes governing VA notice and assistance upon receipt of a claim for benefits do not apply to claims for benefits provided under chapters other than 38 U.S.C. Chapter 51.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Sims v. Nicholson, 19 Vet. App. 453 (2006). 

Nevertheless, the Board observes that VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2011).  The applicable contested claims procedures were followed in this case.  The RO provided both parties with a February 2008 notice letter and a July 2008 decision related to the contested claim, and advised both parties of the applicable law and regulations.  

VA has also obtained financial information from both parties, and has afforded them the opportunity to give testimony before the Board.  The Board conducted a hearing with the Veteran in April 2012 in Manila, the Republic of the Philippines, and a hearing with the appellant in June 2012 in Portland, Oregon.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims folder; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by adjudication of the claim.

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452(a) (2011).  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse, and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.450(a)(1)(ii) (2011).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2011); Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2011).

In contested claims, reasonable doubt is not resolved in favor of either claimant  because the doubt cannot be resolved in favor of both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259 (1997).

Throughout the pendency of this appeal, the Veteran has been in receipt of a combined 100 percent disability rating due to multiple service-connected disabilities.  In addition, the Veteran was awarded special monthly compensation due to loss of use of a creative organ, effective September 9, 2010.

The appellant and the Veteran disagree on multiple aspects of this claim, but the basic facts of the case are not in dispute.  The appellant and the Veteran were married in February 1955, less than one and a half years after the Veteran entered active service.  The Veteran served over 20 years on active duty and retired from active service in June 1974.  The appellant and the Veteran lived together until October 2007.  In October 2007, the Veteran left his home in Oregon and flew to Okinawa, Japan, were he resided for a brief time before moving to Manila, the Republic of the Philippines.  The Veteran has resided in Manila, the Republic of the Philippines, since that time, while the appellant has remained in Oregon.

In August 2008, the Circuit Court of the State of Oregon for Josephine County entered a limited judgment regarding spousal support and a money award.  The Court ordered that, commencing July 1, 2008, and continuing on the first day of each month, the Veteran was required to pay the appellant $2,000.00 per month in spousal support.  The Court also ordered that any payments received by the appellant from VA would be deducted from the monthly spousal support costs owed by the Veteran.  Interest of nine percent per annum was also imposed on each spousal support payment that was due until the payments were made.

In December 2009, the Court entered a general judgment of unlimited separation and money award by way of default.  The Court order included a division of various real property, personal property, and benefits.  In addition, the Court ordered that the appellant receive half of the Veteran's military retired pay and that the Veteran should pay $2,000.00 per month in spousal support for an indefinite period of time, with payments to be made by direct deposit from VA to the appellant's personal bank account.

The evidence of record shows that the appellant is receiving monthly payments of approximately $826.20, which represents half of the Veteran's military retired pay, as ordered by the Court in December 2009.  There is no evidence of record that the Veteran has ever paid any portion of the $2,000.00 monthly spousal support which was ordered by the Court in August 2008 and December 2009.

The appellant's June 2012 financial status report shows income of $1,123.66 and expenses of $1,175.54.  The income was $312.00 from Social Security and $826.20 as her portion of the Veteran's service retirement pay, with a deduction of $14.54 for tax withholding.  However, due to mathematical error, her listed recurring monthly expenses actually totaled $1258.02, and thus more than the total listed.  Those expenses, with the exception of that for the local newspaper cost of $23.34, seem reasonable to provide for basic necessities.  Thus her monthly expenses for basic necessities are $1238.68.  That total means that the appellant has net monthly shortage of at least $111.02.  However, the appellant's monthly expenses also did not include several non-recurring expenses discussed by the appellant at her hearing, and the appellant and her children also credibly testified about several maintenance needs that were not being met due to lack of available funds.  Therefore, the Board finds that the appellant is under a financial hardship because her expenses for basic necessities exceed her income.

The Board finds that the Veteran is not reasonably discharging his responsibility for his spouse's support.  The Veteran was twice ordered by the Court to pay the appellant $2,000.00 per month in spousal support.  Therefore, the evidence of record shows that the Veteran was found by a state court of competent jurisdiction to be responsible for providing $2,000.00 per month in support to his spouse.  The evidence of record shows that the Veteran has not made any payments.  The Veteran disputes the validity of the order and has not obeyed it.  The Board does not have jurisdiction to dispute or overturn the orders of a Court of competent jurisdiction.  If the Veteran wishes to dispute his spousal support liability, the proper place to do so is in the state courts of Oregon, not before the Board.  Absent evidence that the Court's order has been overturned or modified, the Board will accept as evidence the finding of the Court that it is the Veteran's responsibility to pay $2,000.00 per month in spousal support to the appellant to reasonably discharge his responsibility for his spouse's support, with that amount to be reduced by any amount of apportionment from VA.  Even if the Board were to consider the $826.20 of the Veteran's military retired pay that is being paid to the appellant as discharging a responsibility for spousal support, that amount has been found to be inadequate to maintain her support as her expenses for basic necessities exceed her income.

Regardless of the Court's order and whether the Veteran is reasonably discharging his responsibility for his spouse's support, apportionment may not be awarded if it results in undue hardship to the Veteran.  38 C.F.R. § 3.451 (2011).  The evidence of record shows that, as of May 2011, the Veteran was receiving monthly payments from VA of $2,769.00.  He also wrote in February 2011 that he was receiving $751.00 per month from Social Security and $814.00 in service retirement.  Reducing the Veteran's VA benefits payments by $2,000.00 per month, as ordered by the Court, would result in reduction of approximately 72 percent of the Veteran's benefits.  Ordinarily, apportionment of more than 20 percent of the Veteran's benefits would constitute undue hardship on him.  38 C.F.R. § 3.451 (2011).  However, there is no presumption that apportionment of 25 percent of the Veteran's benefits would constitute undue hardship, and the Board finds that the preponderance of the evidence of record demonstrates that actual undue hardship would not result from an apportionment of 25 percent of his benefits.

In a February 2011 financial status report, the Veteran reported monthly income of $814.00 in retirement payments, $751.00 in Social Security Administration payments, and $2,673.00 in other VA benefits payments, for a reported total monthly income of $4,138.00.  The Board notes that those figures do not precisely align with the information of record regarding the Veteran's VA benefits payments, and the Veteran made a mathematical error in adding the figures, reporting a total monthly income of $100.00 less than would be the result of the sum of the individual figures.  Regardless, the Board accepts the Veteran's financial status report statement as a relatively accurate assessment of his income, barring minor deviations resulting from cost of living adjustments and calculation errors.  Therefore, the Board finds that the mathematically correct figure of $4,238.00 is the Veteran's reported monthly income.

Undue hardship is defined as depriving a person of basic necessities.  38 C.F.R. § 1.965(a)(3) (2011).  Basic necessities constitute food, clothing, and shelter.  Apportionment of 25 percent of the Veteran's VA benefits would result in a reduction of $692.25 per month to be paid to the appellant, as of May 2011.  Accordingly, that apportionment would only be found to result in undue hardship to the Veteran if the Veteran's current monthly income exceeds the costs of his basic necessities by less than $692.25.

In a February 2011 financial status report, the Veteran reported that his average monthly expenses totaled $3,720.00.  Accordingly, by the Veteran's own report, his current monthly income exceeds his expenses by $518.00.  Therefore, undue hardship will not result if the Veteran has monthly expenditures of $174.25 or more on items which do not constitute basic necessities.

The Veteran has reported monthly living expenses, excluding rent, food, utilities, and heat, totaling $1,504.00.  Of those other living expenses, $100.00 is for a maid, $300.00 is for furniture and fixtures, and $250.00 is for repairs and maintenance.  The Board finds that none of those expenditures constitute basic necessities, as they are not required to ensure access to basic necessities such as food, clothing, and shelter.  The Board is unclear why the repairs and maintenance expenses are needed, as the Veteran claims to own no property in the Philippines.

In addition, the Veteran lists monthly expenditures of $455.00 for "aid and attendant."  However, VA has specifically found that the Veteran did not meet VA requirements for special monthly compensation based on the need of the aid and attendance of another person in a September 2009 rating decision and a June 2010 statement of the case, and the Veteran did not perfect an appeal of that finding.  Accordingly, the decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Therefore, the evidence of record shows that the Veteran does not require the aid and attendance of another person for VA purposes.  38 C.F.R. § 3.352 (2011).  As the Veteran does not require the aid and attendance of another person, for VA purposes, the Board finds that the Veteran's reported monthly expenditure of $455.00 for "aid and attendant" does not constitute a basic necessity.

Combining that figure with the other unnecessary expenses listed above results in a total of $1,105.00 of unnecessary expenses.  Adding in the $518.00 by which the Veteran's monthly income exceeds his monthly expenses results in a total of $1,623.00 per month which the Veteran spends over and above his basic necessities.  In addition, it appears to the Board that some of the Veteran's other expenses may be somewhat inflated, but further analysis of that is unnecessary.  As a 25 percent apportionment of the Veteran's VA benefits would only result in a reduction of $692.25 per month, less than the Veteran's monthly excess, the Board finds that an apportionment of 25 percent of the Veteran's benefits would not result in undue hardship to the Veteran, and would provide support for the appellant to alleviate her financial hardship.  That amount would allow the appellant to meet her monthly expenses and to perform the needed maintenance that has not been performed due to lack of funds.  Thus, that is the amount that would alleviate her financial hardship.

Therefore, the appellant's claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits is granted and a 25 percent apportionment of the Veteran's benefits is granted to the appellant.


ORDER

A special apportionment of 25 percent of the Veteran's VA disability compensation benefits is granted for the support of the appellant.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


